Title: Thomas Jefferson to William Lee, 16 January 1817
From: Jefferson, Thomas
To: Lee, William


          
            Dear Sir
            Monticello Jan. 16. 1817.
          
          I recieved three days ago a letter from M. Martin 2d Vice-president am and M. Parmantier Secretary of ‘the French agricultural & manufacturing society’ dated at Philadelphia the 5th instant: it covered Resolutions proposing to apply to Congress for a grant of 250.M acres of land on the Tombigbee, and stating some of the general principles on which the society was to be founded: and their letter requested me to trace for them the basis of a social pact for the local regulations of
			 their society, and to address the answer to yourself, their 1st Vice President at Washington. no one can be more sensible than I am of the honor of their confidence in me, so flatteringly expressed manifested in this resolution; and certainly no one can feel stronger dispositions than myself to be useful to them, as well in return for this great mark of their respect, as from feelings
			 for the situation of strangers, forced by the misfortunes of their native country to seek another by adoption, so distant, and so different from that in all it’s circumstances. I commiserate the hardships they have to encounter, and equally applaud the resolution
			 with which they meet them, as well as the principles proposed for their government. that their emigration may be for the happiness of their descendants, I can believe; but from the knolege I have
			 of
			 the country they have left, & it’s state of social intercourse and comfort, their own personal happiness will undergo severe trial here. the laws however which are to effect this must flow
			 from
			 their own habits, their own feelings, and the resources of their own minds. no stranger to these could possibly propose regulations adapted to them. every people have their own particular habits
			 ways
			 of thinking, manners Etc. which have grown up with them from their infancy, are become a part of their nature, and to which the regulations which are to make them happy must be accomodated. no member of a foreign
			 country can have a sufficient sympathy with these. the institutions of Lycurgus, for example would not have suited Athens, nor those of Solon Lacaedemon Lacedaemon. the organisations of Locke were impracticable for Carolina, and those of Rousseau and Mably for Poland. turning inwardly on myself from these eminent illustrations of the truth of my observation, I feel all the presumption it would manifest, should I undertake to do what this respectable
			 society is alone qualified to do suitably for itself. there are some preliminary questions too which are particularly for their own consideration. is it proposed that this shall be a separate
			 state?
			 or a county of a state? or a mere voluntary association, as those of the quakers, Dunkars, Menonists? a separate state it cannot be, because from the tract it asks, it would not be of more than
			 20.
			 miles square, & in establishing new states, regard is had to a certain degree of equality in size. if it is to be a county of a state, it cannot be governed by it’s own laws, but must be
			 subject
			 to those of the state of which it is a part. if merely a voluntary association, the submission of it’s members will be merely voluntary also; as no act of coercion would be permitted by the
			 general
			 law. these considerations must control the society, and themselves alone can modify their own intentions and wishes to them. with this apology for declining a task to which I am so unequal, I pray them to be assured of my sincere wishes for their success and happiness, and yourself particularly of my high consideration & esteem.
          
            Th: Jefferson
          
        